              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LISA WALTERS, et al.,                  )
     Plaintiffs,                       )
vs.                                    )
BRIAN KEMP, et al.,                    )
     Defendants.                       )       Case No. 1:20-CV-1624-SCJ


               NOTICE OF FILING PLAINTIFFS’ EXHIBITS
      Please take notice that Plaintiffs are filing their exhibits for the evidentiary

hearing on Plaintiffs’ Motion for a Preliminary Injunction, consisting of the

following:

    Exhibit 1 – Exec. Order Suspending Prohibition on Wearing Masks

    Exhibit 2 – Exec. Order Declaring Public Health Emergency

    Exhibit 3 – Declaration of Judicial Emergency

    Exhibit 4 – Probate Judges Council Information Sheet

    Exhibit 5 – Exec. Order Extending Public Health Emergency

    Exhibit 6 – Declaration Extending Judicial Emergency

    Exhibit 7 – Declaration of John Monroe

    Exhibit 8 – Def. Wood Web Site FAQ

    Exhibit 10 – Def. Wood Web Site re weapons carry licenses

    Exhibit 11 – Memo from Probate Judges Council

    Exhibit 12 – News Article on Marriage Licenses
                                           1
 Exhibit 13 – Declaration of Lisa Walters

 Exhibit 14 – Declaration of Mark Walters

 Exhibit 15 – Declaration of Brandon Combs

 Exhibit 16 – Declaration of George M



                                 /s/ John R. Monroe
                                 John R. Monroe
                                 John Monroe Law, P.C.
                                 156 Robert Jones Road
                                 Dawsonville, GA 30534
                                 678-362-7650
                                 jrm@johnmonroelaw.com
                                 State Bar No. 516193


                                       /s/ Raymond M. DiGuiseppe
                                 Raymond M. DiGuiseppe
                                 law.rmd@gmail.com
                                 The DiGuiseppe Law Firm, P.C.
                                 4320 Southport-Supply Road, Suite 300
                                 Southport, North Carolina 28461
                                 Phone: 910-713-8804
                                 Fax: 910-672-7705
                                 App. for Pro Hac Vice Forthcoming


                                       /s/ Adam Kraut
                                 Adam Kraut, Esq.
                                 Firearms Policy Coalition
                                 Attorney for Plaintiffs
                                 1215 K Street, 17th Floor
                                 Sacramento, CA 95814
                                 (916) 476-2342
                                 akraut@fpclaw.org
                                 App. for Pro Hac Vice Forthcoming
                                    2
Attorneys for Plaintiffs




  3
